at , ~ '"d·,
   ~-AO   245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         Page i of I    ~-:;
                                            UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                      v.                                                      (For Offenses Committed On or After November 1, 1981)


                               Ismael Amado-Nico                                              Case Number: 3: 19-mj-22450

                                                                                             Stenhen Patrick White
                                                                                             Defendant's Attorney


     REGISTRATION NO. 85884298
   . THE DEFENDANT:                                                                                           JUN l fl 2019
        lZl pleaded guilty to count(s) 1 of Complaint                                          .. ... ,,. ~· .. '",_ .. N""T
   ·:.:.D.-. was found guilty to count(s)                                                soU··J'i•;.;:;·1,:i·~ D"lJ:r'i~:;::·l-'()1:-:· i:.-<1_Jr:·ol~ZN!.'\
                                                                                                                                              i:. ~-.·_r·:..;""· t
             after a plea of not guilty.                                                .."'.!._ __ .._ ... - - - - - · - - - - - - - "
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                        Nature of Offense                                                                   Count Number(s)
     8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                         1

      D The defendant has been found not guilty on count( s)
                                                                                    -------------------
      0 Count(s)                                                                               dismissed on the motion of the United States.
                         -----------------~



                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                                        I
                                      ~.... TIME SERVED                                 D _ _ _ _ _ _ _ _ _ _ days

       lZl Assessment: $10 WAIVED IZl Fine: WAIVED
       lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                            charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court an.d
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                          Tuesday, June 18, 2019
                                                                                          Date of Imposition of Sentence



                                                                                          HMLtLOCK
                                                                                          UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                                 3: 19-mj-22450
